UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2252


KULJINDER SINGH,

             Petitioner,

      v.

JEFFERSON B. SESSIONS III, Attorney General,

             Respondent.



On Petition For Review of An Order of the Board of Immigration Appeals.


Submitted: April 17, 2018                                         Decided: May 2, 2018


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Kuljinder Singh, Petitioner Pro Se. Karen L. Melnik, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kuljinder Singh, a native and citizen of India, petitions for review of an order of

the Board of Immigration Appeals (Board) denying his motion to reconsider its dismissal

of his appeal from the immigration judge’s denial of his asylum application. * We review

the Board’s denial of a motion for reconsideration for abuse of discretion, reversing “only

if the Board acted arbitrarily, irrationally, or contrary to law.” Urbina v. Holder, 745
F.3d 736, 741 (4th Cir. 2014) (internal quotation marks omitted). In order to prevail, a

movant must “specify[] the errors of fact or law in the prior Board decision,” rather than

simply challenging the Board’s consideration of the evidence and the resulting decision.

8 C.F.R. § 1003.2(b)(1) (2017). Motions that merely repeat contentions that have already

been rejected are insufficient to support reconsideration of a previous decision. See Jean

v. Gonzales, 435 F.3d 475, 483 (4th Cir. 2006). Further, “a motion to reconsider . . . is

ordinarily limited to the consideration of factual or legal errors in the disposition of issues

previously raised.”    Martinez-Lopez v. Holder, 704 F.3d 169, 172 (1st Cir. 2013)

(collecting cases).

       The Board did not abuse its discretion in denying Singh’s motion to reconsider, as

Singh’s contentions were either already considered and rejected by the Board or first

raised in Singh’s motion to reconsider. See id.; Jean, 435 F.3d at 483. Accordingly, we


       *
         To the extent that Singh also seeks review of the Board’s underlying order
dismissing his appeal from the immigration judge’s decision, that order is not properly
before us because Singh did not timely petition for review from that order. See 8 U.S.C.
§ 1252(b)(1) (2012); Stone v. INS, 514 U.S. 386, 394, 405 (1995).


                                              2
deny the petition for review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                   PETITION DENIED




                                           3